Citation Nr: 1525741	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  He died in March 2012.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  According to the death certificate, the Veteran died in March 2012.  His immediate cause of death was a cerebrovascular accident, due to or as a consequence of respiratory failure.  No other underlying causes were noted.  

The appellant has submitted a July 2013 letter from D.C.P., M.D., regarding the Veteran's medical history prior to his death.  Dr. P. stated he treated the Veteran "for many years" prior to his death, and diagnosed coronary artery disease and hypertension.  Dr. P. further opined that these disabilities "are as likely as they are not to be caused by his military service and those exposures."  The exposures referenced by Dr. P. are presumably the Veteran's herbicide exposure during service.  

The Veteran's active duty service included service in Vietnam.  For such veterans, exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  The U.S. Court of Appeals for Veterans Claims (Court) has described this threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the present case, Dr. P. opined the Veteran's hypertension was the result of herbicide exposure in service, but provided no rationale for this opinion.  This claim was also sent for an April 2013 medical opinion from a VA physician.  The claims file was reviewed by the providing physician.  The physician noted the Veteran's history of coronary artery disease, but stated that it was not symptomatic at the time of his death.  Thus, the physician opined that it was unlikely the coronary artery disease played any role in the Veteran's death.  The physician further noted the Veteran's hypertension appeared to be under "less than optimal" control at the time of his death, but did not provide an opinion regarding a nexus between the Veteran's herbicide exposure and the subsequent diagnosis of hypertension.  In light of the evidence noted above, the Board concludes such an opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner in order to provide an opinion as to the cause of the Veteran's death.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's herbicide exposure in service caused or resulted in the subsequent diagnosis of hypertension.  

Next, the examiner is asked to provide an opinion as whether it is at least as likely as not that the Veteran's hypertension caused or contributed to his death, specifically his fatal cerebrovascular accident and respiratory failure, or otherwise affected a vital organ to the extent that the debilitating effects of the disability rendered the Veteran less capable of resisting the effects of other diseases.  In providing this opinion, the examiner is asked to address the July 2013 private medical opinion in the record.  

A complete rationale for any opinion expressed should be provided. 

2.  Adjudicate the appellant's pending claim in light of any additional evidence added to the record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

